PER CURIAM.
Granted. The order of the court of appeal is vacated and the ruling of the trial court on the state’s notice of intent to introduce evidence of defendant’s acts of violence and threats against the victim, both during and after their relationship ended, is reinstated. We find no abuse of discretion by the trial court in determining that the evidence, which revealed a pattern of physical violence, harassment, and threats to the life of the victim, is relevant to the question of whether felonious intent accompanied defendant’s alleged unauthorized entry of the victim’s residence, and that the probative value of the evidence outweighs any risk that it will unduly prejudice the defendant at trial by “lur[ing] the fact-finder into declaring guilt on a ground different from proof specific to the offense charged.... ” Old Chief v. United States, 519 U.S. 172, 180, 117 S.Ct. 644, 650, 136 L.Ed.2d 574 (1997).